DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and species Fig. 3 in the reply filed on 27 July 2022 is acknowledged.  Claims 14-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant dependent claims 2 recites: “further comprising introducing the acidizing fluid into the interval of the well bore penetrating the portion of the subterranean formation at an initial injection rate.”  It is unclear if the “initial injection rate” is the “first flow rate,” or, some other “rate,” such as, a “rate” prior to the “first” flow rate, rendering the claim and its dependents indefinite.  Furthermore, the instant disclosure fails to adequately define the claim limitation of “initial injection rate” at all, relative to the other “rates” of flow, further rendering the claim and its dependents indefinite.  For the purposes of the prior art rejection, the initial injection rate will be equated to the first flow rate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Semiempirical Model to Calculate Wormhole Growth in Carbonate Acidizing” to Buijse et al. and U.S. 2016/0245049 to Morgensen et al.  Buijse et al. disclose a modeling method (see entire reference) wherein wellbore pressure and fluid flow distributions for acidizing fluid are introduced and/or adjusted into an interval of a wellbore penetrating a portion of a subterranean formation (as evidenced by the instant specification “BACKGROUND” and obviously controlled/monitored during acidizing injections into wellbores) wherein a determination of a breakthrough pore volume is performed for a particular depth in the portion (thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to repeat the recited method steps for different depths/intervals exhibiting different formation properties, i.e. from individual core samples of the formation taken at the desired/plurality of depths and their testing to generate the PVBT vs. interstitial velocity curves) thus meeting the limitation “at a plurality of depths in the portion of the formation”) of the subterranean to provided PVBT curve, based on a first flow rate into the wellbore interval (Fig. 1) comprising the breakthrough pore volume expressed as a function of an interstitial velocity of the acidizing fluid at the tip of a wormhole (see page 2, second column) at each of the plurality of depths.  Burijse et al. further disclose that the acidizing fluid is allowed to react with at least a portion of the subterranean formation to form or enlarge (i.e. grow) one or more voids or wormholes in the subterranean formation (see entire section of “Description of the wormhole process” starting on page 2), thus meeting the limitations recited in instant dependent claim 11).
Buijse et al. do not expressly disclose applying their disclosed modeling method to an actual real-world acidizing process wherein real-time measurements are made, via a plurality of sensors, the sensors measuring well bore conditions during the introduction and/adjustment of the acidizing fluid (as recited in instant dependent claim 10); or determining an optimum interstitial velocity for the acidizing fluid in the subterranean formation and an interstitial velocity of the acidizing fluid at a tip of a wormhole in the subterranean formation at a first/initial flow rate at each of the plurality of depths; and if the interstitial velocity is less than the optimum interstitial velocity or a minimum point of a range of tolerance thereof at one or more of the plurality of depths, identifying a second flow rate for introducing the acidizing fluid into the interval of the wellbore that is greater than the first/initial flow rate (as recited in instant independent claim 1 and instant dependent claim 2); introducing/adjusting an acidizing fluid flow into the interval of the wellbore at the second flow rate (as recited in instant dependent claim 3); wherein if the interstitial velocity of the acidizing fluid at the tip of the wormhole is greater than the optimum interstitial velocity or a maximum point of the range of tolerance thereof, identifying a third flow rate for introducing/adjusting the acidizing fluid into the interval of the well that is less than the first/initial flow rate (as recited in instant dependent claim 6); introducing an acidizing fluid into the interval of the well bore at the third flow rate (as recited in instant dependent claim 7); or wherein one or more steps of the aforementioned limitations in instant independent claim is performed by a data processor (as recited in instant dependent claim 9).
However, Buijse et al. does clearly disclose that the shape of PVBT vs. interstitial velocity curve, being based on a first/initial flow rate, has three distinct regions, characterized by a low, optimum and high interstitial velocity.  Region I: At low injection rates, acid will spend rapidly on the face of the core and no wormholes, or only short wormholes will form and pore volume breakthrough is high.  This is the so-called compact dissolution regime.  In an acid treatment, this should be avoided because longer wormholes that by-pass the damaged region will not form.   Region II: At higher injection rates, the acid can penetrate deeper before complete spending, and wormholes will start to form.  An optimum (i.e. optimum interstitial velocity at the wormhole tip) exists at an injection rate value such that enough acid reaches the wormhole tip to grow a single wormhole, avoiding excessive side-branching.  At the point on the PVBT vs. interstitial velocity curve where the optimum rate of interstitial velocity, the pore volume break through reaches a minimum value, which is also known as the dominant wormholing regime.  Region III: When the acid flux/rate at the wormhole tip is very high, it can sustain the growth of multiple wormholes.  Tip splitting and side branching will be the result and this will have an inhibiting effect on the wormhole growth rate.  Although wormholes will still form at these high injection rates, the process is less efficient compared to the optimum injection rate.  Thus, one of ordinary skill in the art as of the effective filing date clearly is aware of the existence of these three distinct regions, where flow rates of acidizing fluid into the wellbore interval are not desirable in Regions I and III, and a desirable flow rate within Region II, resulting in the optimum wormhole growth which corresponds to the optimum interstitial velocity at the tip of the wormhole.
The PVBT vs. interstitial velocity curve of Figure 1 is based on data points and curve-fitted by mathematical processing techniques well known to those of ordinary skill in the art as of the effective filing date of the instant invention (i.e. regression analysis) wherein functions of second order or higher are created and then mathematical calculations can further be performed on the established functions via a processor (as recited in instant dependent claim 9)   One of ordinary skill in the art as of the effective filing date of the instant invention, by employing well known mathematical techniques, the slope (i.e. rate of change, or the first derivative of the curve-fitted function) at any point along the curve can be determined, and all calculations via the processor can be performed to achieved desired resulting calculations within a desired tolerance/accuracy/error percentage/level, including the recited ±25% .  The slope/first derivative/rate of change of the curve in Region I is clearly negative, thus less than zero, thus less than the optimal interstitial velocity, as recited in instant independent claim 1.   The slope/first derivative/rate of change of the curve in Region III is clearly positive, thus greater than zero, thus greater than the optimal interstitial velocity, as recited in instant dependent claim 6.  The slope/first derivative/rate of change of the curve in Region II, which corresponds to a minimum (i.e. lowest point of PVBT curve), would be zero, or via a processor’s calculations, close as possible to zero, within a set/desired tolerance/accuracy of ±25% (i.e. the derivates are calculated until a value is obtained that is above or below the “zero” value, being                                 
                                    -
                                    0.25
                                    ≤
                                    0
                                    ≤
                                    .
                                    25
                                
                            ).  Thus, based on data processing of the curve-fitted function, determining the slope/first derivative/rate of change at a particular point along the curve, being negative or positive (i.e. the point being located to left or right of the minimum zero slope/first derivative/rate point which corresponds to the optimum interstitial velocity), one of ordinary skill in the art before the effective filing date, would choose to introduce/adjust a second flow rate of the acidizing fluid to be introduced into the wellbore interval that is greater than the first/initial flow rate, since the optimum flow rate to choose/introduce must be higher/greater than the first/initial flow rate, corresponding to a negative/less than zero slope/first derivative/rate of change, for wormholes will not form/grow (corresponding to Region I, as recited in instant claim 1) and thus the altered/selected second flow rate would approach Regime II, which corresponds to a dominant wormholing regime and thus achieving an optimum interstitial velocity; and if the slope/first derivative/rate of change at the point is greater than zero, thus positive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention would choose to introduce/adjust a third flow rate, being less than the first flow rate, for wormhole growth is less efficient (corresponding to Region III, thus the altered/selected third flow rate would approach Region II, which corresponds to a dominant wormholing regime and the optimum interstitial velocity, as recited in instant claims 6 and 7).  Thus, in summary, based on the disclosure of Buijse et al., it would have been obvious to one of ordinary skill in the art as of the effective filing date to employ basic/well known mathematical techniques and associated processor performing the calculstions to determine which region (I, II or III) of the PVBT vs. interstitial velocity curve the first flow rate point corresponds to, and based on the slope/first derivative/rate of change at the point, to introduce/adjust second or third rates of the acidizing fluid, being greater or less than the first flow rate, respectively, to move towards Region II, the region of dominant wormholing regime which corresponds to the optimum interstitial veloctity being the optimal flow rate, for the chosen second or third flow rate for optimal wormhole growth due to the acidizing fluid introduced into the wellbore interval, meeting a majority of the limitations recited in instant claim 1 and meeting the limitations of instant dependent claims 2. 3, 6, 7 and 9.
Now, in specific regards to applying the modeling disclosed by Buijse et al. to a real-world acidizing process, although Buijse et al. primarily disclose a method of modeling an acidizing process in an interval of a wellbore having all the steps previously recited, including introducing acidizing fluid, at/or corresponding to a first/initial flow rate, into an interval of a wellbore penetrating a portion of a subterranean formation and adjusting the acidizing flow to second and/or third flow rates based on PVBT curve determinations (i.e. slope/rate of change/minimums), it is well known to those of ordinary skill in the art to apply models during real-world downhole processes in real-time, including acidizing treatments to predict and/or modify/adjust/optimize the real-world acidizing treatment process to determine an optimum interstitial velocity and achieve a dominant wormholign regime.  Buijse et al. even suggest such a possibility by stating that their modeling/models which indicate optimum injection/flow rates which are generated by core flow tests cannot be easily translated to field conditions, thus suggesting the possibility, to one having ordinary skill in the art before the effective filing date of the instant invention, despite difficulties of translating it to field conditions (i.e. real-world), clearly does not preclude, or teach away from one having ordinary skill in the art as of the effective filing date of applying the modeling/models to actual real-world field conditions and that the optimum/most efficient operation of real-world pump rates would be have to be adjusted during the acidizing treatment, and would require knowledge/information of wellbore parameters (page 4, col. 2), for example, from sensors  (page 4, col. 2).    Furthermore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to obtain such necessary wellbore parameters/information (i.e. flow rates and pressures in the wellbore from sensors, in real time, to make modifications to the flow rates/distributions which inherently include pressure values, since flow rate/distribution and pressure are directly related via the Bernoulli equation, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious, see KSR International Co. v Teleflex Inc. 550  U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, the finite number of identified and predictable solutions, which are to obtain the necessary information to change a flow rate/distribution and pressure to obtain an optimal flow rate and thus corresponding minimum point/value on the PVBT v. interstitial velocity curve, corresponding to the optimum interstitial velocity, is clearly disclosed/indicated by Buijse,et al. and would thus have clear reasonable expectation of success.  Clearly, the necessary information regarding chosen flow rates/distributions and pressure (i.e. finite number of identified predictable solutions), to implement the teachings of Buijse et al. must come from sensors (predictable solution) within the wellbore monitoring the flow rates/distributions and pressure, in real time, and once armed with such sensor information, one of ordinary skill in the art as of the effective filing date would have reasonable expectation of success.
Morgensen et al. disclose such a method and associated system of applying models like the one disclosed by Buijse et al., employing the necessary information regarding flow rates and pressures from sensors during operation of real-word acidizing processes in order to optimize the real-word acidizing process, by setting and/or controlling consecutive acidizing fluid flows (i.e. adjusting/altering flow rates) based on the model and its outputs/determinations, to set one or more control parameters of the well fluid flow acidizing process, and/or to monitor the process against expected parameters output/determined by the model  (see entire reference, in particular, paras 0001, 0004, 0006, 0013, 0017, 0024, 00062-0064, 0072-0077) wherein the model includes intervals/segments of the wellbore, as well as modeling wormhole growth (see paras 0034 and 0140-0156 and Fig. 9, which indicates modeling of the PVBT vs. interstitial velocity curve, matching the curves of Buijse et at., including minimum point corresponding to optimal PV breakthrough (PVbt,opt) and interstitial velocity (Vi,opt)); which would require the adjustments/control (via controller (145) of flow rates (as disclosed by Buijse et al.) to obtain/achieve the optimal minimal point being the optimum interstitial velocity (see para 0077), via the controller having a processor (as recited in instant dependent claim 9, see para 0075) within the interval/segment of the wellbore, wherein model inputs include the monitoring of wellbore conditions during introduction/adjustments of the acidizing fluid flow into the wellbore via plurality of sensors (fiber optic cable with distributed temperature sensing (DTS) (para 0161, note: it is well known to those of ordinary skill in the art as of the effective filing date to employ DTS to measure flow rates within wellbores, as well as other wellbore conditions/properties of the fluid flow) and observed/measured pressures (para 0158) as well as sensors that must be employed to measure actual bottom hole and top hole pressures, and actual pump rate which is directly proportional to the rate of acidizing fluid introduced/adjusted into the wellbore, thus inherently measuring wellbore conditions via a plurality of sensors (see fig. 10, wherein measurements and control/adjustments to acidizing fluid flow rates are performed essentially in real-time.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to apply the modeling of wormhole growth and aspects of the PVBT vs. interstitial velocity curve, as taught by Buijse et al., to a real-world acidizing process, including monitoring and obtaining the necessary information required to implement the teachings of Buijse et al., and controlling the real-world process by altering the flow rates from a first to a second, or to a third, via a plurality of sensors (necessary information required by Buijse et al.), as inputs to the model, or via outputs of the model of Buijse et al., as taught by Morgensen et al., thus optimizing the real-world acidizing process, in particular in regards to efficient wormhole growth and achieve the dominant wormholing regime associated with the optimum interstitial velocity (Region II) (taught by both Buijse et al. and Morgensen et al.) which reduces costs (see para 0004 of Morgensen et al.), thus meeting all of the remaining limitations recited in the dependent claims 9 and 10.
Claim(s) 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Semiempirical Model to Calculate Wormhole Growth in  Carbonate Acidizing” to Buijse et al. and U.S. 2016/0245049 to Morgensen et al  as applied to claims 1-3, 6 and 7 above, and further in view of U.S. 2007/0095538 TO Szarka et al.  Buijse et al. and Morgensen et al. disclose all of the previous method steps stated previously.  Buijse et al. and Morgensen et al. do not explicitly disclose the employment/use of a diverting agent to divert the acidizing fluid toward the interval of the well bore during the adjusting of the associated flow rates (as recited in instant dependent claims 4 and 8, or wherein the diverting agent is mechanical (as recited in instant dependent claim 5).  Szarka et al. discloses a system/method for stimulation/acidizing treatments (see entire reference) of well bores, employing a mechanical diverting agent (310) to divert the stimulation/acidizing fluid to an interval of a well bore, as well as other known mechanical diverting agents such as the “ball and baffle” method (see para 0005).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a mechanical diverting agent, as taught by Szarka et al., in the method/system disclosed by Buijse et al. Morgensen et al. to achieve optimal zonal/interval isolation during stimulation/acidizing operations within the well bore, allowing for multiple stage stimulation/acidizing operations, and performing the zonal/interval isolation at higher temperatures and pressures and in deviated well bores (i.e. conventional “ball and baffle” methods are limited to lower pressures and temperatures and vertical well bores, see paras 0007 and 0018). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Semiempirical Model to Calculate Wormhole Growth in Carbonate Acidizing” to Buijse et al. and U.S. 2016/0245049 to Morgensen et al. as applied to claim 1 above, and further in view of “The Optimum Injection Rate for Wormhole Propagation: Myth or Reality?” to Glasbergen et al.  Buijse et al. and Morgensen et al. disclose all of the previous method steps stated previously.  Buijse et al. and Morgensen et al. do not explicitly disclose that determining an optimum interstitial velocity for the acidizing fluid in the subterranean formation comprises utilizing a Talbot-Gdanski criterion (as recited in instant dependent claim 12).  Glasbergen et al. disclose (see entire reference) that it has long been well known to those of ordinary skill in the art that success in acidizing carbonate-formations depends entirely on the ability to create long wormholes that bypass the damaged near-wellbore region, and that much work/study has been performed to understand the wormhole propagation, which has led to various criteria and models to optimize acid treatment design for volumes, fluids, and flow rates (see abstract).  Glasbergen et al. further discloses that many experimental and theoretical studies (i.e. modeling) have been performed (see Literature Review), including by Talbot and Gdanski, which presented the dependence of pore values to breakthrough on acid concentration, system temperature, initial porosity and permeability, and core aspect ratio in their semi-empirical model and they were able to collapse breakthrough curves from several laboratories using different conditions and rocks to a master curve, which allows for the prediction of optimal flow rate and acid volume required from a set of measured or controllable variables, and that their modeling study, along with others, are beneficial in understanding the complex phenomenon of pattern formation, including the Talbot-Gdanski criterion (see page 4, equation 7).  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date employ the Talbot-Gdanski criterion in the method disclosed by Buijse et al. and Morgensen et al., thus providing a more accurate determination of the optimum interstitial velocity determinations at associated optimum flow rates, based on additional variables under field conditions among other benefits (see pages 9 and 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861